Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-12, 14, 16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan WO2010/128501 in view of Phelps USP 6290728

Regarding claim 1, Nitzan teaches a method of implanting an atrial shunt having first and second flared end regions within a subject with heart pathology, the subject having a heart with an atrial septum having a fossa ovalis therein, the method comprising: 
	Nitzan teaches a flared atrial shunt (see figure 5A); Nitzan teaches “Implantation of device 10 is effected via transfemoral approach. A catheter is delivered through a sheath placed through the femoral vein and up into the Vena Cava into the RA. A transeptal puncture device is deployed from the delivery catheter and the middle of the Fossa Ovalis of the septum is controllably punctured and then dilated via a balloon catheter to 7 mm (switched through the sheath). A pressure transducer catheter is then used to collect hemodynamic parameters from the left and right atria over at least one complete heart cycle to thereby derive patient-specific parameters such as left atrial pressure during diastole and systole and the like. These parameters will enable selection of a device 10 having characteristics (e.g. flow capacity of shunt in the closed and fully open positions, length of device 10) which best match the needs of the patient.  The device 10 selected is then loaded onto a delivery catheter and delivered to the septum. Device 10 is pushed out of the access sheath and into the LA using the push-rod deployed from the delivery catheter, such positioning deploys the anchoring elements on the RA side. The catheter is then retracted to position the device in place in the LA and deploy the anchoring elements at the LA side”.  
	Nitzan teaches the delivery device comprises a catheter type push-rod deployment.  
	Phelps also teaches a known shunt deployment device wherein the device (10) is flared, placed in a non-perpendicular (see figure 3).  Phelps also teaches “The stent 20, having a retaining sheath 26 to hold it in a non-expanded configuration, is introduced into the wall of the myocardium MYO as follows. The stent delivery catheter 22 is advanced over a puncture mechanism 24 and into the wall of the myocardium MYO as described above. When the stent 20 is properly seated in the myocardial wall MYO, its retaining sheath 26 is withdrawn, allowing the stent 20 to expand and open a conduit from the ventricle LV to the coronary artery CA. This stent 20 also includes attachment mechanisms not limited to hooks, barbs, flanges, large collars, suture holes and/or other means to ensure a seal is created between the artery CA and the wall of the myocardium MYO, and to prevent the threat of stent 20 migration. When the positioning is completed, the remaining catheter assembly 22 is removed, leaving the stent 20 in place.”  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize the delivery mechanism and specifics of Phelps as Phelps teaches the sheath holds the stent in a collapsed configuration and then attachment mechanisms prevent migration.  


Regarding claim 9, the combination of Nitzan and Phelps teaches a method of claim 1, however fails to teach explicitly wherein the non-perpendicular angle between the center axis of the delivery apparatus and the outer wall of the atrial septum is between 110 and 170 degrees.  As shown in figure 7 of Phelps, the angel appears to be similar to 110-170 degrees.  Applicant claims no criticality, see specification [00159-00160] for wide ranges of angles.  Thus, In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize an angle of 110-170 degrees as Phelps suggest similar angles to that of Applicant and Applicant claims not criticality.  

Regarding claim 11, the combination of Nitzan and Phelps teaches a method of claim 9, wherein advancing the collapsed atrial shunt and the delivery apparatus through the sheath comprises advancing the collapsed atrial shunt and the delivery apparatus toward the atrial septum through an inferior vena cava (see “Implantation of device 10 is effected via transfemoral approach. A catheter is delivered through a sheath placed through the femoral vein and up into the Vena Cava into the RA. A transeptal puncture device is deployed from the delivery catheter and the middle of the Fossa Ovalis of the septum is controllably punctured and then dilated via a balloon catheter to 7 mm (switched through the sheath). A pressure transducer catheter is then used to collect hemodynamic parameters from the left and right atria over at least one complete heart cycle to thereby derive patient-specific parameters such as left atrial pressure during diastole and systole and the like. These parameters will enable selection of a device 10 having characteristics (e.g. flow capacity of shunt in the closed and fully open positions, length of device 10) which best match the needs of the patient.  The device 10 selected is then loaded onto a delivery catheter and delivered to the septum. Device 10 is pushed out of the access sheath and into the LA using the push- rod deployed from the delivery catheter, such positioning deploys the anchoring elements on the RA side. The catheter is then retracted to position the device in place in the LA and deploy the anchoring elements at the LA side. Such transplantation of device 10 of the present invention through a septum of a subject can be used to treat CHF-related conditions as well as be used in cases of septal or atrial defects which cannot be effectively treated via standard approaches.”

Regarding claim 12, the combination of Nitzan and Phelps teaches a method of claim 1, wherein the non-perpendicular angle between the center axis of the delivery apparatus and the outer wall of the atrial septum is between 10 and 70 degrees.  As shown in figure 7 of Phelps, the angel appears to be similar to 10 and 70 degrees.  Applicant claims no criticality, see specification [00159-00160] for wide ranges of angles.  Thus, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize an angle of 10-17 degrees as Phelps suggest similar angles to that of Applicant and Applicant claims not criticality.  
 
Regarding claim 14, the combination of Nitzan and Phelps teaches a method of claim 1, wherein deploying the atrial shunt at the atrial septum comprises advancing the collapsed atrial shunt and the delivery apparatus relative to the sheath until the second flared end region of the atrial shunt protrudes beyond the sheath and transitions from the contracted delivery state to the expanded state within the left atrium.  Specifically, Phelps teaches the use of a sheath to deploy the device (claim 1 above).  In order to fully deploy the stent, the entire sheath must be withdrawn.  

Regarding claim 16, the combination of Nitzan and Phelps renders the method of claim 14 obvious in view of rejections above, wherein deploying the atrial shunt at the atrial septum further comprises pulling the sheath proximally relative to the atrial septum causing the second flared end region of the atrial shunt to flank a left side of the atrial septum and a neck region of the atrial shunt to lodge in the puncture through the fossa ovalis, and allowing the first flared end region to transition from the contracted delivery state to the expanded state within the right atrium.  In particular, Nitzan teaches the placement and Phelps teaches the use of a sheath.  

Regarding claim 20, the combination of Nitzan and Phelps teaches a method of claim 1, further comprising shunting blood across the atrial septum through the atrial shunt responsive to a pressure differential across the atrial septum to thereby treat the heart pathology (see claim 1 above with reference to teaching by Nitzan).

Regarding claim 21, the combination of Nitzan and Phelps teaches a method of claim 1, further comprising removing the sheath and the delivery apparatus, such that the atrial shunt aligns itself within the puncture through the fossa ovalis (see claim 1 above with reference to teaching by Nitzan).






Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan WO2010/128501 in view of Phelps USP 6290728 as applied to claim 1, and in further view of Komatsu WO 2008/070797

Regarding claim 2, the combination of Nitzan and Phelps teaches a method of claim 1, however fails to teach wherein coupling the first flared end region of the collapsed atrial shunt to the distal end of the delivery apparatus comprises coupling a hook portion of the delivery apparatus to the first flared end region of the collapsed atrial shunt.  Specifically, they fail to teach the hook coupling.
	Komatsu also teaches a heart implant wherein the implant is coupled via a hook – see “Hooks 664, shown in Figure 65, connecting the delivery catheter to prosthetic valve 658 allow full control of prosthetic valve 658 positioning until the operator chooses to fully release and implant prosthetic valve 658.”  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize hooks to secure the implant to the delivery catheter as taught by Komatsu as to provide full control to the operator.  
	
Regarding claim 3, the combination of Nitzan, Phelps, and Komatsu teaches a method of claim 2, wherein coupling the hook portion of the delivery apparatus to the first flared end region of the collapsed atrial shunt comprises transitioning the hook portion from a disengaged position to an engaged position when the first flared end region of the collapsed atrial shunt is in a desired positioned relative to the hook portion of the delivery apparatus.  Disengaged comprising attached and engaged comprising attached to the device and desired position refers to the full control until operator chooses to fully release.  



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan WO2010/128501 in view of Phelps USP 6290728 as applied to claim 1, and in further view of Armstrong US 2002/0099431

Regarding claim 6, Nitzan and Phelps teaches a method of claim 1, wherein positioning the collapsed atrial shunt across the puncture through the fossa ovalis at the non-perpendicular angle comprises retracting the sheath to engage the second flared end region of the atrial shunt with the atrial septum at the non-perpendicular angle (see figure 3 of Phelps).  
	Nitzan and Phelps fails to teach locking the delivery apparatus in place.
	Armstrong also teaches a sheath deployment mechanism where in the user holds the device in place while pulling on knob to retract the sheath [0006].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a knob as taught by Armstrong to permit the user to controlled retract the sheath and permit controlled release of an expandable device.  

Regarding claim 7, the combination of Nitzan, Phelps, and Armstrong teaches a method of claim 6, wherein the atrial shunt comprises an hourglass shape (as taught by Nitzan) to aid engagement of the second flared end region of the atrial shunt with the atrial septum at the non-perpendicular angle (see figure 3 of Phelps).

Regarding claim 8, the combination of Nitzan, Phelps and Armstrong teaches a method of claim 6, wherein locking the delivery apparatus in place comprises actuating a knob of a handle (as taught by Armstrong) coupled to a proximal end of the delivery apparatus.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nitzan WO2010/128501 in view of Phelps USP 6290728 as applied to claim 9, and in further view of Jelich US 2013/0331864.

Regarding claim 10, the combination of Nitzan and Phelps teaches a method of claim 9, however fails to teach wherein advancing the collapsed atrial shunt and the delivery apparatus through the sheath comprises advancing the collapsed atrial shunt and the delivery apparatus toward the atrial septum transapically.
	Jelich also teaches an implantable device wherein it is inserted transapically [0048].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a transapically approach as taught by Jelich, as Jelich teaches a variety of options to insert devices may be used, depending on the situation.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nitzan WO2010/128501 in view of Phelps USP 6290728 as applied to claim 9, and in further view of Altman WO01/26585

Regarding claim 13, the combination of Nitzan and Phelps teaches a method of claim 12, however fails to teach wherein advancing the collapsed atrial shunt and the delivery apparatus through the sheath comprises advancing the collapsed atrial shunt and the delivery apparatus toward the atrial septum through a superior vena cava.
	Altman also teaches placement of a device “To accomplish this, a needle catheter is placed through the venous system into the right atrium, and then penetrates the fossa ovalis 6 (the atrial septum) to gain access to the left atrium. Access to the right atrium (not shown) can be through the femoral vein in the thigh and the inferior vena cava, or may be through the subclavian vein, brachial vein or cephalic vein, etc., in the shoulder and arm, and then through the superior vena cava.”  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize an approach as taught by Altman, as Altman teaches a variety of options to insert devices may be used, depending on the situation.  


Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan WO2010/128501 in view of Phelps USP 6290728 as applied to claims 1 and 14, and in further view of Girouard US 2003/0069606

Regarding claim 15, the combination of Nitzan and Phelps teaches a method of claim 14, however fails to teach further comprising verifying that the second flared end region is disposed in the left atrium in the expanded state via fluoroscopic or echocardiographic visualization.
	Girouard also teaches using fluoroscopic guidance to ensure proper placement of a device in the heart [0012].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize fluoroscopic guidance when placing the device as to ensure proper placement. 

Regarding claim 17, the combination of Nitzan and Phelps teaches a method of claim 1, further comprising advancing a puncture device against the fossa ovalis to create the puncture through the fossa ovalis (see claim 1 above).  Nitzan fails to teach the puncture device is a needle.  
	Girouard also teaches “From there, the catheter is positioned against the fossa ovalis in the atrial septum, and a needle or trochar is advanced distally through a lumen of the stent catheter and out the distal end to puncture the fossa ovalis.”
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a needle, as taught by Girouard, as a puncture device for the fossa ovalis.  

Regarding claim 18, the combination of Nitzan and Phelps teaches a method of claim 1, further comprising: inserting through the puncture through the fossa ovalis; advancing a dilator to dilate the puncture; and advancing the sheath over the dilator to position the sheath across the puncture through the fossa ovalis.  Specifically, Nitzan teaches “delivery catheter and the middle of the Fossa Ovalis of the septum is controllably punctured and then dilated via a balloon catheter to 7 mm (switched through the sheath)”; however they fail to teach a guidewire.
	Girouard also teaches the use of an over the wire technique (guidewire) see [0012].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a guidewire as taught by Girouard, as guidewires are used to guide devices into proper placement.  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nitzan WO2010/128501 in view of Phelps USP 6290728 as applied to claims 1, and in further view of Redmond USP 4,364,395.

Regarding claim 19, the combination of Nitzan and Phelps teaches a method of claim 1, however fails to teach further comprising flushing the atrial shunt and the delivery apparatus within the sheath.
	Redmond also teaches a shunt system wherein the shunt is flushed to prevent or dislodge blockages (column 3 lines 1-12). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a flushing step as to prevent or dislodge blockages as taught by Redmond.  

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims are directed to subject matter from USP 9,713,696 which allowed this subject matter.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/4/22